 GLOBAL AUTOMOTIVEENTERPRISESLawrence Cantor,Eddie Cantor,Fritz A.Nachant,Mark Ratner,David A.Block and David Krup-saw, Co-Partners,d/b/a Global Automotive Enter-prisesandInternational Association of MachinistsandAerospaceWorkers,AFL-CIO, DistrictLodge No.93. Case 20-CA-4403June 27, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn March 12, 1968, Trial Examiner Maurice M.Miller issued his Decision in the above-entitledproceeding,finding that Respondent had engagedin certainunfair labor practices alleged in the com-plaint and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theDecision and a supporting brief. The GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders thatRespondent,Lawrence Cantor, EddieCantor, Fritz A. Nachant, Mark Ratner, David A.Block andDavidKrupsaw, co-partners, d/b/aGlobal AutomotiveEnterprises, its officers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's`Recommended Order.' In finding that Respondent violated Sec.8(a)(3) by dischargingRichard Nail,we do not rely on evidence respecting Nail's successor, LynnSidam.There is no allegation that Sidam was discharged for union reasonsWe agree with the Trial Examiner that Respondent violated Sec.8(a)(5)of the Act. We base our decision on the ground that Respondent withdrewrecognition from the Union at a time when it was obligated to recognize it.627We find that Respondent destroyed the Union's majority in a two-man unitby the discriminatory discharge of one employee and, when the Union con-tinued to assert its majority status,withdrew recognition for the reason thatthe Union then lacked a majority.In view of the basis of our decision, ourconclusion would be the same whether or not the parties had reached animpasse in negotiations before the withdrawal of recognition.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Trial Examiner: Upon acharge and amended charge filed on February 15and May 12, 1967, respectively, and duly served,the General Counsel of the National Labor Rela-tions Board caused a complaint and notice of hear-ing to be issued and served upon Lawrence Cantor,Eddie Cantor, Fritz A. Nachant, Mark Ratner, andDavid A. Block, Co-Partners, d/b/a Global Au-tomotive Enterprises, designated the Respondentwithin this decision. (Subsequently, pursuant to astipulation, the name of David Krupsaw, Respon-dent's general manager, was added to those ofRespondent's previously listed copartners. The casecaption, herein, has been modified to show the fullpartnership roster.) The complaint was issued June9, 1967; therein, Respondent was charged with un-fair labor practices affecting commerce within themeaning of Section 8(a)(1), (2), (3), and (5) ofthe National Labor Relations Act, as amended. 61Stat. 136, 73 Stat. 519. Respondent's answer, dulyfiled,conceded certain factual matters set forthwithin the complaint. Respondent, however, deniedthe commission of any unfair labor practice.Pursuant to notice, a hearing with respect to theissueswasheld at San Francisco, California, onSeptember 12 and 13, 1967, before me. TheGeneral Counsel and Respondent were representedby counsel. Complainant Union was represented bya Grand Lodge representative. Each party was af-forded a full opportunity to be heard, to examineand cross-examine witnesses, and to introduceevidence pertinent to the issues. Since the hearing'sclose,briefshave been received from GeneralCounsel and Respondent's counsel. These briefshave been duly considered.FINDINGS OF FACTUpon the entiretestimonialrecord, documentaryevidence received, and my observation of the wit-nesses,Imake the following findings of fact:a.THE BUSINESS OF RESPONDENTRespondent partnership maintains its principal"headquarters" office in San Diego, California.From that central location, the partnership main-tains and manages automotive service centers invarious States of the UnitedStates, including acenter at Cupertino,near San Jose,California, withwhich thiscase isdirectly concerned. During the172 NLRB No. 69 628DECISIONSOF NATIONALLABOR RELATIONS BOARD12-month period which preceded the complaint'sissuance, Respondent, in the course and conduct ofitsbusiness operations, sold goods and servicesvalued in excess of $500,000. During the sameperiod, Respondent purchased and received goodsandmerchandise valued in excess of $50,000directly from suppliers outside the State of Califor-nia.Upon the complaint's jurisdictional declarations,which are conceded, I find that Respondent,throughout the period with which this case is con-cerned, was an employer within the meaning ofSection 2(2) of the Act, engaged in commerce andbusiness activities which affect commerce withinthe meaning of Section 2(6) and (7) of the Act.With due regard for those jurisdictional standardswhich the Board presently applied-seeSiemonsMailing Service,122 NLRB 81, and related cases-Ifind assertion of the Board's jurisdiction in this casewarranted and necessary to effectuate statutory ob-jectives.II.THE LABORORGANIZATIONS INVOLVEDInternationalAssociationofMachinistsandAerospace Workers,AFL-CIO,DistrictLode No.93, designated as Complainant Union within thisdecision,is a labor organization within the meaningof Section2(5) of the Act, whichrepresents certainof Respondent'sworkers for collective-bargainingpurposes.TeamstersAutomotiveWorkers Union, LocalNo. 576,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Amer-ica, designated Teamsters herein,likewise is and, atall times material herein,has been a labor organiza-tion within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IssuesThe questions presented for determination hereinderiveprimarilyfromRespondent'spurporteddesire to bargain collectively with Teamsters, ratherthan with Complainant Union, regarding wages,hours, and conditions of work for certain workersconnected with Respondent's newly opened Cuper-tino service center.GeneralCounsel contendsthat-before and after they were confronted withComplainant Union's demand for recognition-members of Respondent's managerial hierarchy:1.Threatened various Cupertino workers withloss of their jobs should they select or designateComplainant Union as their collective-bargainingrepresentative.2.Provided statutorily-proscribed assistance andsupport for Teamsters, throughout the period withwhich this case is concerned, by urging, encourag-ing, and soliciting their Cupertino center workers tojoin, and by threatening to terminate a Cupertinoworker if he failed to join,the labororganizationdesignated.3.DischargedworkersEugene Schetter andRichard Nail,either: (a) Because of their member-ship in ComplainantUnion,theiractivityin that or-ganization's behalf,or their protected concerted ac-tivity for the purpose of collective bargaining orother mutual aid and protection,or (b) because oftheir failure or refusal to join Teamsters pursuant torequest.4.Refused to meet and bargaincollectively withComplainantUnionas the exclusive collective-bar-gainingrepresentativeofworkerswithinadesignated bargaining unit at Respondent'sCuper-tino service center,previously noted.Respondent has traversed these contentions,proforma,denying that the course of conduct chargea-ble to management spokesmen has preponderantlybeen shown to meritstatutoryproscription.B.Facts1.BackgroundOn February 1, 1966, Respondent opened theCupertino service center with which this case isconcerned.The center stands on property leasedfrom Gemco, a discount department store,pursuanttocontractualcommittmentswhichrequireRespondent's facility to remain open for businessthroughout Gemco's regular store hours.(Gemco,so the record shows, remains closed on Mondays.The store regularly opens at noon,Tuesday throughFriday, while closing at 9 o'clock in the evening.On Saturdays and Sundays, Gemco remains openfrom 10 a.m. to 6 p.m.) When the Cupertino facili-ty opened,so I find,the center's staff consisted ofRespondent'smanager, Tom Pack,together with asingle "tirebuster"more properly designated a tireservice man. The record further warrants a deter-mination-which I make-that Respondent's Cu-pertino location constituted its second centerwithin the so-called South Bay area;the first, so therecord shows, was already doing business onGemco premises located in San Jose proper.On March 3, following negotiations which hadbeen initiated when the Cupertino center opened,Respondent'smanagement-functioning nominallythroughMark Ratner, general partner-signed acollective-bargaining contract bearing a February28 retroactive date with Teamsters AutomotiveWorkers Union,LocalNo.576, designated asTeamsters herein.This contract purported to cover:... service station employees, installation de-partment employees(tire service men, batterymen, lubricators,seat cover installers),and carwashers....working at both Respondent's San Jose and Cuper-tino centers. Realistically-so far as Respondent'sCupertino center was concerned-the Teamstersmerely represented the firm's tire service man; no GLOBAL AUTOMOTIVEENTERPRISES629men were, then, working within the further classifi-cations noted.During the next 4 months, Respondent's manage-ment decided to establish a so-called mechanicaldepartment within the Cupertino center. Workerswithin this department would, presumably, berequired to perform automobile repair, main-tenance, and installation work, in connection withmuffler, tail pipe, brake, and "front end" alignment(not engine) problems.Sometime during late May or early June 1966,Eugene Schetter was hired for both tire changingand mechanical work. On June 21, he reported toCenterManager Pack for work at Respondent'sCupertino facility. (Previously-for some 4 years-Schetter had been doing mechanical work-largelylimited to muffler and tail pipesalesand installa-tion-for a Downey, California, automotive servicecenter.During his first 10 months there, Schetterhad worked for Ratner, who then held a proprietaryinterestin the Downey center. In May or June1966, when Schetter finally decided to sever hisconnection with Ratner's Downey successor, he-togetherwith a friend, Bill Gould, tire serviceman-visited San Diego to consult Ratner regard-ing further work. The latter, now one of Respon-dent's general partners,referred both Schetter andGould to David Krupsaw, his fellow partner, whofunctions as Respondent's general manager. Krup-saw hired both men. Schetter was told-then orsometime later-that he would be doing mechani-cal work at the firm's Cupertino center; Gould washired as a tire service man.) When Schetter re-ported, however, Respondent's mechanical depart-ment had not yet become operational. On June 29,another mechanic, Don Schwartz, was hired. And,thereafter, on the first Tuesday in July (July 5), theCupertino center's mechanical department openedfor business. Thereafter, Respondent's mechanicsdevoted themselves primarilyto such work; theydid tire changing,but rarely, when there was nomechanicalwork to be done.2.Management's view regardingTeamstersmembershipfor Cupertino mechanicsSometimeduring the mechanical department'sfirstmonth-relatively soon after Schetter's hire-KennethHenson,Respondent'soperationsmanager,concededly told him-so I find-that hewould have to procurereinstatementof his dor-mant Teamsters contract; the mechanic, who hadpreviously beena SouthernCalifornia Teamstersmember,was then-to Henson'sknowledge-hold-ing awithdrawal card,given himby his former lo-cal. FollowingHenson's suggestion,Schetter-withhis fellow worker and roommate, Gould, for com-pany-visited Teamsters San Jose headquarters.The mechanic, however, was told by some Team-stersrepresentative, not designated for the presentrecord, that the Union's "service station" contractwithRespondentdidnotcoverautomotivemechanics; his request for reinstatement whiledoing mechanic's work was, therefore, rejected. Hewas-so he testified-told that he would have to"see" the Machinists.Credible testimony-proffered in General Coun-sel'sbehalf-clearlywarrantsa determination,which I make, that the position taken by Teamstersregarding their "service station" contract's failureto cover automotive mechanics was, during thisperiod, conveyed to Respondent's management.Item:OperationsManager Henson conceded-whilea witness-that "about a month or so after"his suggestionthat Schetter seek Teamsters rein-statement, he had queried the mechanic as towhether he had been reinstated; Schetter, so Hen-son testified, had reported that when he visitedTeamsters and described his work as mechanic'swork, they had said they could not "accept" hisreinstatement,since they had an agreement withMachinists that they would not enroll mechanics.Item:Jack Marcotti, Teamstersbusinessrepresen-tative, testified credibly that-during the transi-tional period at Cupertino shortly before mechani-calwork started-he had visited Respondent'sfacility severaltimes;there,Manager Pack hadbeen asked whether Respondent had any "new"workers who fellwithinTeamsters contractual ju-risdiction.Respondent'smanager-soMarcottitestified-had repliednegatively,declaring thatthere was just one tireserviceman;three otherworkers then present had been designated as thefirm's brake, front end, and muffler men. Marcottihadmade no claim to represent them.Item:Further testimony-which the Teamstersbusinessrepresentative proffered without contradiction-warrants a conclusion that, when Respondent's Cu-pertino manager requested him to visit the facilityso that he could "sign up" mechanical departmentworkers who purportedly would wish to join, he(Pack) was told, specifically, that Teamsterscouldnotenroll automotive mechanics.Item:Sometimeduring August, thereafter, the Teamsters represent-ativehad a conversation with Respondent'sgeneral manager. His testimony in that connection,which Krupsaw did not deny and which I credit,reads as follows:Well, at that time Mr. Krupsaw was in townagain and was a by chance meeting that I hap-pened to be out there on one of my routinechecks and he happened to be in town. And hesaid to me: "Why don't you sign up all of thepeople?" and I told him I could not because ofthe longstanding agreement that the [M]achin-ists and the [T]eamsters had in that particulararea in Santa Clara County and so forth. Andhe mentioned just offhand that, "Well, down inSan Diego the Teamsters have all the people,"and I mentioned to him that "Well, we don'thappen to be in San Diego now."Yet, despiteMarcotti's forthright statement thatTeamsters considered itself bound to refrain fromrepresentingautomotivemechanics,within the 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounty, variousmanagement representatives-sothe credible testimony shows-persistently tried topersuade Schetter to renew his Teamsters member-ship.First:The mechanic's testimony warrants adetermination,despiteHenson'squalified denial,that-within the mechanical department'sfirst 3months-the latter repeatedly suggested, somethree or four times, that he(Schetter)should, re-gardless of his prior rebuff,seek Teamsters mem-bership;Henson'smodified suggestion was that heshould claim to be nothing more than a tire serviceman, while continuing to do mechanical work.Schetter's reaction,realistically viewed,was nega-tive;he merely reiterated his previous report thatTeamsters had refused to reinstate him. While awitness,Manager Pack conceded that he had heardSchetter's reiteration.Second:Henson's suggestionswere,nevertheless,repeated by Respondent's Cu-pertinomanager;Pack,so credible testimonyshows, likewise declared-some two or threetimes-that he thought Schetter should rejoinTeamsters.The record,however,does not revealany reply which the mechanic may have made,directly,regardingPack'ssolicitation.Finally:SometimeduringSeptemberparticularly-soSchetter's credible testimony shows-he was told,during a conversation with General Manager Krup-saw, that,should any prospect develop at Respon-dent'sCupertino center for mechanic's unioniza-tion,he (Schetter)would be made an assistantmanager,ormanagement would do "something"else calculated to avoid collective bargaining.3.TheMachinists campaignWith matters in this posture,so I find,Schetterand Schwartz discussed their situation.AndSchwartz,thereafter,notified theMachinists thatRespondent'smanagement was trying to persuadeits two Cupertino mechanics to join Teamsters; hedeclared that they wished to see some Machinistrepresentative. (By that time,Respondent's thirdCupertino mechanic,Jim Williams,whom Pack hadpointed out during one of Marcotti's visits, hadbeen terminated;so far as the record shows, he wasnever replaced.)Pursuant to this invitation, thebusinessrepresentativeofMachinistsDistrictLodge 93,KentArnold,visited the Cupertinocenter.There,he conferred with both Schetter andSchwartz,promised that his organization wouldtake whatever steps might be necessary to procurea contract as their representative,but declared thatbefore this could be done they would have to signunion membership application cards.During theirconversation,Manager Pack was-so he conceded,and so I find-within view.After leaving member-ship application cards for Respondent'smechanicsto sign,Arnold left the center. (These determina-tions rest upon the business representative's credi-bletestimony,whichPack substantially cor-roborates.That testimony will further support afactual determination that,following his conversa-tion with Respondent's automotive mechanics, Ar-nold promptly sought their manager,within Gem-Co'snearbystore.Gemco'smanagementspokesmen,when apprisedof hispurpose, sum-monedRespondent'sCupertinomanager; theMachinists representative was introduced, or in-troduced himself.Packwas requested to designatewhom he(Arnold)might"see" with regard tonegotiatingacontract.Respondent'smanagerdeclared thatGlobalAutomotiveEnterprises,rather than Gemco,was responsiblefor the Cuper-tino service center;he referredArnold totheir SanDiego headquarters.)Schwartz subsequently signeda Machinists membership applicationcard on Oc-tober3; Schetterdid likewiseon October 5. Bothcards were submitted to Business RepresentativeArnold personally,so the record shows, on thelatter date.He subsequently delivered them-so Ifind-toKeith Simmons,district council businessrepresentativeforComplainantUnion'sautomechanics local.4.Respondent's reactionCredible testimony proffered by both Schetterand Schwartz warrants a determination,despiteHenson'sdenial,thatRespondent'soperationsmanager-who had seen both Cupertino mechanicsconversing with the Machinists business representa-tive-told them,later during the day, that, shouldthey join Machinists,the respondent firm would notbe able to afford their services; he declared, so Ifind, that the firm would have to sell its brake andfront-end equipment and discontinue mechanicalwork.Schetter's testimony suggests that he may havetold Henson during their conversation,despite thelatter'swarning,that he had just signed Complai-nantUnion'smembershipapplicationcard.Whether he really did declare himself need not,however,be determined.The record-in anyevent-shows that, sometime in mid-October,thereafter,BusinessRepresentativeSimmonstelephoned Respondent's San Diego office,notify-ing the firm's secretary that he then held designa-tion cards from both of Respondent'sCupertinocenter mechanics and wanted to speak to someonein charge.(Since Schwartz and Schetter then con-stituted Cupertino's full complement of mechanics,Respondent'smanagement was clearly put onnotice that both men had designated ComplainantUnion their collective-bargaining representative.)Respondent'ssecretaryrepliedthatGeneralManager Krupsaw and partner Mark Ratner wereout of town;she promised,however,that she wouldrelay Simmons' message to the proper person. TheMachinists business representative was further ad-vised that Respondent had been"expecting tohear"fromComplainantUnion, so that histelephone call constituted no surprise.Finally, regardless of whatever Henson may havebeen told,determination seems warranted that GLOBAL AUTOMOTIVEENTERPRISESRespondent's Cupertino center manager, likewise,had been fully informed with regard to hismechanics'designationofComplainantUnionherein;sometimeduring the month in question,probably within 3 days after his card signing, soSchetter's credible testimony shows, Pack specifi-cally commented to Schetter that he wished thelatter had joined Teamsters.Late in October, having heard nothing fromRespondent'smanagement,BusinessRepresenta-tive Simmons placed a second San Diego telephonecall. This time, so I find, General Manager Krupsawresponded; he acknowledged Respondent's receiptof Simmons'prior message.The business represent-ative then presented his claim to represent thefirm's Cupertino mechanics. Respondent's generalmanager conceded Simmons' claim; he declared hisrealizationthat they (theMachinistsbusinessrepresentative and he, speaking for Respondentherein) would have to get together. Simmons wasasked to forward some copies of the MachinistsGeneralAutomotiveAgreement; he was told,further, that a partnership representative would getin touch during his next San Jose trip. Later thatday,pursuant to Krupsaw's request, Simmonsmailed copies of Complainant Union's draft con-tract to Respondent's general manager, which thelatter concededly read.Sometime in lateNovemberorshortlythereafter-with December 1 the most likely date-the Machinists business representative met Respon-dent's general partner,Mark Ratner, and Opera-tionsManager Henson in a San Jose restaurant.Simmons asked whether Ratner had looked overthe contract; Ratner replied, so I find, that he hadread it, though he had not, in fact, read it complete-ly.With respect to the balance of their conversa-tion, the record reveals some significant testimonialconflict.First:According to Simmons, Ratner wasasked whether there were any provisions withinComplainant Union's contract proposal he wouldlike to discuss; Ratner is said to have replied nega-tively, commenting that Respondent did not likeComplainant Union's contract but would "adjust tolive" with it. Ratner testified contrariwise, that theMachinists contract was not generally reviewed, butthatRespondent's dissatisfaction with the docu-ment's provision relative to hours of work, work-week, and overtime was thoroughly detailed withrespect thereto. Simmons purportedly declaredComplainant Union's reluctance to consider anymodification calculated to meet Respondent's spe-cial problem, derived from its connection with adiscountstoremaintainingsomewhat "unconven-tional"businesshours.Second:According to Com-plainant Union's representative, Ratner stated hedid not have authority to sign the contract, but thathe would have General Manager Krupsaw there(San Jose)to sign itthe following week. Ratner,however, testified that Simmons was told Respon-dent's general manager"normally" negotiated and631signed contracts, and that the problem which Com-plainant Union's contractual overtime work provi-sion presented would have to be discussed with thelatterduring some further conference. Respon-dent'spartner-while a witness-struck me ascapable, conscientious, and generally devoted tothe truth; though I would not presume to disparageSimmons as deficient in these respects, my reviewof the record has persuaded me that Ratner'srecital,wherever it differs from that which Com-plainantUnion's representative provided,meritscredence. During cross-examination, Simmons didconcede that Ratner hadmentionedRespondent'sspecial problems, with respect to Machinists con-tractual "overtime pay" provision, because of hisfirm's status as Gemco's lessee. I find the version oftheirconversationprofferedbyRespondent'spartner, therefore, more consistent with the situa-tion,considered as a whole. Simmons furthertestifiedcredibly-this timewithout contradic-tion-that, during their talk, he was requested toprovide, and did provide, some additional draftcontract copies. Finally, Ratner asked ComplainantUnion's representative, so I find, whether he ex-pected a contract which would cover Respondent'sSan Jose facility. Simmons replied that he wouldlike that, because he had spoken with Respondent'ssole San Jose mechanic and had learned that thelatterwas "willing to go along" with both Cuper-tinomechanics; Complainant Union's representa-tiveconfessed, however, that Respondent's SanJose mechanic had not yet signed a membership ap-plication card.With matters left thus, I find, theirmeeting concluded; the question of which partywould take the initiative in setting a Simmons-Krupsaw meeting was not definitely settled.Simmons, having heard nothing from Respondentduring the week which followed, telephoned SanDiego about December 11 or 12, seeking a conver-sationwithRespondent's general manager. Thefirm's secretary told him that Krupsaw was "out oftown" but that she would communicate with himregarding Simmons' call. (The record, here, reflectssome further testimonial conflict.Respondent'spresentation suggests a belief or contention thatsome sort of mid-December conference betweenSimmons and Krupsaw had been set, which Sim-mons was calling to cancel. Simmons testified, how-ever, that no face-to-face meeting had yet been ar-ranged.Within this case's total context, thistestimonialconflictconcerns nothing of con-sequence. I have found its resolution unnecessary.)Subsequently, Simmons received a December 15letter from Respondent's secretary stating that hismessage had been relayed to General ManagerKrupsaw, and that "since the next two weeks willbe involved with the holidays" she had been in-structed to say that Respondent's general managerwould call him after the turn of the year.When Krupsaw failed to telephone, Simmonsplaced another San Diego call on January 11, re- 632DECISIONSOF NATIONALLABOR RELATIONS BOARDminding him of his prior promise to get in touch.Respondent'sgeneralmanager,so the recordshows, then asked Simmons what had happenedduring his conference with Ratner, previously.(Ratner's testimony shows that he had reported thesubstance of his conference with Simmons to Krup-saw about 2-3 days after their SanJose get-together.)ComplainantUnion'srepresentativereplied that Ratner had said: (1) That he had readthe complete contract; (2) that Respondent didnot like it; but (3) that it would sign the documentand would "adjust to live" with its terms. Krupsawdenied the correctness of Simmons' report. Thebusiness representative's testimony regarding theirconversation-which I credit despite some discre-pancies, revealed by the record, between his recol-lection and that of Respondent's general manager-reads as follows:... and he [Krupsawl said, "That is not theway I heard it. We are not going to sign thatcontract.We can't live with that contract andwe doubt whether you represent those peopleor not. Do you have the cards on those peo-ple?" And I explained that I did, and he askedme if I would send photostatic copies-orasked me if I would send those cards down. Itold him that I would send photostatic copiesof those cards down, which I did that day....Krupsaw's testimonyregardingthis telephone con-versation,with respect to some further matters,supplements rather than contradicts that whichSimmons provided. With respect to such supple-mentary material, I find Krupsaw's recital credible.Thus, Simmons was* reminded, so I find, thatRespondent'sCupertino center, under Gemco'slease,was required to maintain business hourswhich matched the lessor discount store's regularschedule and that provisions defining the workweekand workday in Complainant Union's standard con-tractwould therefore require Respondent to paypremium overtime wage rates for some substantialpart of itsregularbusiness hours, particularly after5 o'clock on weekdays, and with respect to bothSaturday and Sunday work. Simmons, according toKrupsaw's testimony, contended nevertheless thatRespondent would have to take the contract as itstood.Respondent'sgeneral manager,by way of reply,noted that Teamsters had-within the San Jose ter-ritory-recognized the tendency of discount storesto set rather unconventional business hours andhad, therefore, drafted separated contracts cover-ing automotive center personnel whose places ofworkwere somehow affiliated with discounthouses.Further,Simmonswas told that otherTeamsters locals, with which Respondent dealt forits nearby Redwood City and San Leandro, Califor-nia, facilities-opened in September and October1966, respectively-coveredmechanics contrac-tually,togetherwith service station personnel,while recognizing Respondent's need to maintain"peculiar" hours calculated to match those ofdiscount store lessors.FacedwithSimmons'declaration thatComplainantUnion's contractproposal could not be modified, nevertheless, Krup-saw said that he would have to confer with his part-ners and Respondent's counsel. Further negotia-tions were proposed-so I find-by Respondent'sgeneral manager;Simmons,however,gave no signthat he was receptive to such a suggestion. Withmatters thus left, their January 11 conversation ter-minated.The photostatic copies of Machinists designationcards signed by Schwartz and Schetter weredispatched by Simmons, following this telephonecall.Respondent received them on January 12-noton January 10 as the transcript, at one point,mistakenly shows. I so find.5.The Discharges of Schetter and Naila.Eugene SchetterThroughout thisDecember-January period-with which we are now concerned-Schetter andSchwartz continued to constitute the full comple-ment of mechanics at Respondent's Cupertinocenter. Early in January 1967, however, GeneralManager Krupsaw asked Schetter whether hewouldconsideratransfertoRespondent'sRedwood City center, some 20 miles distant, toreplace another worker there. Schetter requestedpermission to defer his decision, saying that he cur-rently had a commitment to provide local transpor-tation for his sister who was attending a beautyschool, but that June 1967, would see him relievedof this duty.On January 21,ManagerPackdischargedSchetterwithout prior notice or warning-andwithoutpriorconsultationwithRespondent'shigher management. The mechanic was told of hisdischarge at 5 o'clock, 1 hour before the center'sregular Saturday closing time. When questioned re-garding his reason, Pack declared, so I find, that his(Schetter's) work was unsatisfactory; no specifica-tion of those respects in which his work had sup-posedly failed to meet Pack's standard was givenhim. (Schetter, while a witness, claimed that Packhad merely said he was not selling enough parts.The Cupertino center manager-though he con-ceded that Schetter hadpreviouslybeen requested,several times, to improve his sales record-deniedthat the subject had been mentioned when themechanic was discharged. With due regard for therecord, considered in totality, I credit Pack'stestimony regarding the substance of his contem-poraneously stated reason for Schetter's discharge.Credible testimony warrants a determination, whichImake,that Schetter had never been criticized,previously,regardinghis work performance. Underthe circumstances, I consider it likely that, whentold-without further specification-that his workwas not considered satisfactory,Respondent'smechanic merelydeducedthat Pack was making a GLOBAL AUTOMOTIVEENTERPRISES633back reference to his previous comments relative toSchetter's sales record.Pack's recollection furthercomports with his notation on Respondent's regular"Personnel Change Request" form, prepared anddispatched to San Diego headquarters on or aboutJanuary 17,with respectto Schetter's forthcomingdischarge; therein,Respondent'smanager haddeclared his reason as follows: "Line work not upto what it should be." With matters in this posture,Pack'spresent recollection-regarding his previ-ously stated reason for Schetter's discharge-mustbe considered, within my view, more reliable thanthat of the terminated mechanic.) Respondent'smanager,duringcross-examination,concededthat-following Schetter's dismissal-they "talked alittle bit" though he could not recall the subject oftheir discussion; when prompted he recalled, con-sistently with Schetter's testimony, that he (Pack)had conceded he "had a lot to learn" with regard tothefunctionofmechanicaldepartments andmechanics' work. The mechanic-so he testified-received his final paycheck when notified of hisdischarge.Within a January 30 letter directed to Complain-ant Union's counsel-which will be discussed sub-sequently herein-counsel for Respondent declaredthat Schetter had been dismissed "solely" becausehiswork was not satisfactory; further, within theletter,Schetter's layoff was said to have beenmotivated "only" by his own failure to attend tobusiness.b.Richard NailWhile a witness, Pack conceded that his decisionto discharge Schetter had really been reachedabout 1 week before the mechanic's termination.With Schetter's prospective release in mind, so therecord shows, Respondent's Cupertino managerhad hired Richard Nail on Friday, January 20, atRespondent's San Jose facility. Before he had beenhired, the mechanic applicant had been given aJanuary 18 practical test to determine whether hecould do "front end" work. Nail's testimony-which I credit in this respect-warrants a deter-mination that Pack had been pleased with his testperformance, had told him that he was thorough,and had hired him for both front-end and brakework at Respondent's Cupertino center. Themechanic was told that he would be given a 30-daytrial period. (Pack, so I find, told Nail,inter alia,that he was being hired to replace a man whohadn't worked out (Schetter) whom he (Pack) wasplanning to release.) Nail, however, worked for 2days, first, at Respondent's San Jose facility; histestimony, proffered without contradiction, war-rants a factual conclusion that Respondent's SanJose manager, likewise, declared he was pleasedwith Nail's work.On Sunday, January 22, the newly hiredmechanic reported for work at Respondent's Cu-pertino center. Pack had concededly told him,previously, that he would "probably" have toprocure Teamsters membership.When Nail re-ported at Cupertino, Pack said he would call aTeamsters representative, with whom he wishedNail would talk. The mechanic declared that hewould "talk" with the man. (In point of fact, soNail's credible testimony shows, no such conversa-tionwith a Teamsters representative ever tookplace.)Later during the week-presumably onTuesday, following the center's regularMondayclosure-Respondent's manager told Nail, so thelatter's credible testimony shows, that he wouldhave to join Teamsters or suffer termination; Pack'stestimonial denial with respect to Nail's recital inthis regard is not credited.With this in mind, themechanic told Schwartz, privately, that he had nointention of joining Teamsters,sincePack wantedhim to join that Union as a tire service man. Naildeclared that he would join Machinists, since hewas a mechanic. Subsequently, within a conversa-tional group which included Schwartz, Respon-dent's tirechanger, and the nearby service station'smanager,Nail reiterated his statement to Schwartzthat he had no intention of seeking Teamstersmembership.On Wednesday and Thursday, January 25 ana26, the mechanic was ill and unable to work. HetelephonedRespondent's center onWednesdayvery shortly after noon, his scheduled starting time,and left a messagefor Respondent's manager thathe would not be able to report because ofillness.On Friday, however, he resumed work, putting in afull day. (Respondent's timerecords show that hereported for work 2minuteslate; the presentrecord reflects a testimonial suggestion that he hadtelephoned to report prospective tardiness, since hehad toget afriend's help to bring his toolbox.Respondent's record shows that he clocked out 5minutesafter Respondent's regular closing time.)On Saturday, January 28, Nail reported for work at10:38 a.m., 38 minutespast his scheduled startingtime.He worked until 1 o'clock, approximately,when Pack summoned him to Respondent's centeroffice and told him that he would have to let himgo. The mechanic requested the reason for his ter-mination:Respondent's manager declared-accord-ing toNail's testimony-that it was because he tooktoo long to change ball joints. The mechanicprotested Pack's comment, declaring that changingball joints normally required something betweenone-half hour and 2 hours, sometimes more, andthat he usually changed them in about half an hour.(Pack's recital, with respect to their Saturday con-versation,raisesa testimonial conflict. He declaredthatNailhad reported for work "late andunshaven" looking as if he had been on an all-nightdrunk, and that he (Pack) had decided to terminatethe mechanic, forthwith, since he did not wish Nailto meet customers while in that shape. Accordingto Pack, Nail was told that he was being terminatedbecause he had come to work tardy and unshaven,and because he was not neat. Nail did recall such a 634DECISIONSOF NATIONALLABOR RELATIONS BOARDcomment by Pack, made during a subsequent con-versation, but denied that Respondent's managerhad-when discharging him-commented about hisappearance. With due regard for the record, whichclearly reveals Pack's witness-chair disposition totemporize, coupled with my observation of Respon-dent manager'switness-chair demeanor generally,Nail's recital, regarding the reason given for hisdischarge, is credited.)When he prepared Respon-dent's conventional "Personnel Change Request"form with respect to Nail's termination, however,Pack gave his "reason" as follows: "Offthreedays,workedtwo,late to work 1/28/67-notenough ex-perience."(Emphasis supplied.) In point of fact,Nail had worked 3-plus days at Respondent'sCupertino center, directly following 2 day's workat the firm's San Jose facility; he had been absentno more than 2 working days within the week.Nail did not receive his paycheck concurrentlywith his discharge. Thereafter, so the record shows,he made three visits to Respondent's facility beforehis check arrived from San Diego headquarters. Onhis second or third visit, so I find, Nail repeated hisquery regarding the reason for his discharge;Respondent's manager, then, declared-for the firsttime-that the real reason for his termination wasbecause he had reported late and unshaven on hislast work day.c.Subsequent developmentsOn January 28, right after Nail's discharge, Packpromptly hired a replacement, Lynn Sidam, forwork as both a tire service man and front-endmechanic; the record shows that he was hired for a30-day trial period, until he could prove his abilityto do mechanic's work. During cross-examination,Respondent's manager conceded that, when Sidamwas hired, he was told to join Teamsters; Packcould not recall Sidam's response, but "imagined"that he had responded affirmatively. The record,however, shows nothing in regard to Sidam'sfurther work history; February 9 was stipulated ashis last day worked.On March 16, better than a month later, Respon-dent'smanager hired Lloyd Yeske as Sidam'sreplacement. Yeske, likewise, was concededly toldto join Teamsters; he declared his willingness to doso, and-so Pack testified-subsequently did join.When the hearing, herein, was held, Yeske was stillinRespondent's hire. Pack's testimony warrants adetermination that his current work requires the"qualifications" which Schetter and Schwartz pos-sessed; presumably the manager's statement mustbe taken to mean that Yeske presently does amechanic's work. Further, so Pack testified, he ispresently the Cupertino center's assistant manager.6.Respondent's refusal to bargainMeanwhile, on January 26, Complainant Union'scounsel had written General Manager Krupsawclaiming to represent "employees" at Respondent'sCupertino center, protesting Schetter's purportedlydiscriminatorydischarge,and demanding thatRespondent cease its presumptive refusal to bar-gain.Within a reply dated January 30, Respon-dent's counsel conceded that the firm's Cupertinocenter currently had a Teamsters contract whichcovered "all but two" workers who"might have fal-len"withinMachinists trade jurisdiction. InRespondent's behalf, Complainant Union's counselwas told, however, that Schetter had beendischarged for cause. With respect to ComplainantUnion's "refusal to bargain" claim, Respondent'scounsel declared that:Under the circumstances,since we have onlyone employee who would fall within the purviewof your union,I do not believe it to be a propersituation for bargaining. [Emphasis supplied.]There have been no further contacts between Com-plainant Union and Respondent's management. OnFebruary 15, Complainant Union's first charge,herein, was filed.C. Conclusions1.General statementRealistically viewed, Respondent's course of con-duct-challenged herein as violative of law-clearlyderived from management's reluctance to deal withMachinists, whose standard "General Automotive"contract, should it be negotiated without modifica-tion, would necessarily impose significant financialburdens. But entrepreneurial concern regarding thepossible economic consequences of collective bar-gaining-howeverwell founded and reasonable -cannot excuse proscribed conduct calculated toforestall or preclude workers from their enjoymentof statutorily defined and guaranteed rights. Com-pareN.L.R.B. v. Peter Cailler Kohler Swiss Choco-latesCompany, Inc.,130 F.2d 503, 506 (C.A. 2).The comments of Learned Hand, Circuit Judge,therein-though proffered regarding a completelydifferent problem-merit recapitulation:. the Act does not excuse "concerted activi-ties," themselves independently unlawful ... .But so long as the "activity" is not unlawful,we can see no justification for making it theoccasion for a discharge [or refusal to bargain].... Such activities may be highly prejudicialto [an] employer ... but the statute forbidshim by a discharge [or refusal to bargain] torid himself of those who lay such burdens uponhim. Congress has weighed the conflict of hisinterestwith theirs, and haspro tantoshornhim of his powers....Thus,Respondent'smanagement-when con-frontedwithTeamsters declared reluctance torepresent the Cupertino center mechanics, coupledwith Machinists subsequent demand for recognitionas their collective-bargaining spokesman-could GLOBAL AUTOMOTIVEENTERPRISESnot, legitimately,seek to forestall or preclude aconfrontationwith "potential" financial burdensthrough statutorily proscribed conduct.WhetherRespondent's challenged course of conduct hereindid, really, trangress permissible limits must,there-fore,be presently reviewed.2. Interference,restraint, and coercionPreviously,within this decision,my determina-tion with respect to Operations Manager Henson'sOctober 5statement,directedtomechanicsSchetter and Schwartz specifically, has been noted;Respondent'smanagementrepresentativetoldthese workers, so I have found, that Respondentwould discontinue its mechanicalwork, should theydesignateMachinists as their collective-bargainingrepresentative.This comment, so the crediblerecord shows, was made shortly after Henson hadseen both mechanics talking to the Machinists busi-ness representative,and likewise followed their sub-mission of signed membership application cards tothat representative. (Henson,itshould be noted,did not categorically deny having made the com-ment in questionto Schetter and Schwartz; hemerely claimed that he had no recollection withrespect thereto,while conceding that he had, dur-ing this period,made a substantially similar state-ment to Respondent'sCupertino manager. Uponthisrecord,determination seems clearly war-ranted-consistently with the testimony which bothSchetter and Schwartz proffered-that Henson'sstatement was made directly to them.)Henson'scomment, when proffered, represented somethingmore than mere prediction,regarding possibleeconomic consequences which might follow "un-ionization" generally.Within context, his state-ment constituted a clear threat of economic loss ofRespondent'sCupertino center mechanics,shouldthey chooseMachinists,rather than Teamstersherein,as their collective-bargaining representative.Thus construed,Henson's comment clearly meritscharacterizationas statutorily proscribed inter-ference,restraint,and coercion.Crystal Tire Co.,165 NLRB 563;Manley Transfer Company, Inc.,164 NLRB 174. I so find.General Counsel contends that-were I, rather,to credit Henson's concession that he had made asubstantiallysimilar statementmerely to CupertinoManager Pack,where it"may have been over-heard"by rank-and-fileworkers-some similarconclusion would be warranted.FordRadio & MicaCorporation,115 NLRB 1046, 1047, reversed onothergrounds 258F.2d 457 (C.A.2);Dit-Mco,Inc.,127 NLRB 269; but seeColecraftManufactur-ing Company, Inc. v. N.L.R.B.,385 F.2d 998 (C.A.2), reversing in part 162 NLRB 680. Since I have,however,credited testimony that Henson's chal-lenged statementwasmade to Schetter andSchwartz directly, I have found it unnecessary toconsider this question. Likewise, I have found thatManager Pack subsequently threatened Nail with635discharge should he fail to seek or procure Team-stersmembership.While a witness, Pack deniedmaking any threat of reprisal, but did concede Nailhad been told, when hired, that he would probablyhave to join Teamsters when he transferred toRespondent's Cupertino center 2 days thereafter.Nail's positive testimony with respect to Pack'sthreat, within my view, merits credence.The testimony proffered by Respondent's Cuper-tino manager, save where corroborated or demon-strably consistent with the balance of the record,cannot be considered worthy of belief. While a wit-ness,he displayed some tendency to "inflate"descriptions of his function and responsibility; re-garding the substantive matters with which this caseisconcerned, he proffered several generalized"overstatements" which were followed by retreatsand concessions. Several times, when requested tofix dates for relevant developments-particularlywhen queried regarding their relationship to Schet-ter's date of hire-he professed a failure of recol-lection regarding the latter's date of hire, orproffered a chronology patently inconsistent withthe balance of the record. Whether these witness-chair deficiencies derived from mere nervousness,or some purpose to obfuscate, need not be deter-mined; within my view, they render his testimonyless than reliable. In this regard, note should betaken-consistently with General Counsel's conten-tion-that Pack's purported threat of discharge wasconsistent with Respondent's prior and subsequentcourse of conduct, described within this Decision,calculated to prevent Machinists from representingthe firm's Cupertino center mechanics.WithinGeneral Counsel's brief, that course of conduct hasbeen summarized as follows:BeforeMachinists appeared on the scene,Respondent attempted to force its mechanicsto join the Teamsters. Immediately afterMachinists had signed up the two mechanicsthey were threatened with loss of employment.Subsequently,after learningtheproposedterms of a Machinists contract, Respondent at-tempted to destroy the unit for purposes ofbargainingby proposing to transfer one of itstwo mechanics to another store. A short timeafter Schetter declined to accept a transfer,Respondent summarily discharged him. Afterdefeating the Machinists majority by its unlaw-ful discharge of Schetter, Respondent refusedto meet or bargain with Machinists,assertingthe inappropriateness of a one-man unit. Fol-lowing Schetter's discharge, Respondent at-tempted to insure against Machinists obtaininga new majority by hiring a series of mechanics,each of whom was unlawfully directed to jointhe Teamsters, until one was found who did so.Nail was-so General Counsel notes-first in theseriesof mechanics hired as Schetter's replace-ment.Within the context of Respondent's totalcourse of conduct calculated to defeat Machinistsrepresentativestatus,therefore,determination 636DECISIONSOF NATIONAL LABORRELATIONS BOARDclearly seems warranted that Pack did threaten Nailwith discharge.The complaint herein does not specificallycharge Respondentwith liability for Pack's threat;this does not,however,preclude a present conclu-sion that Section 8(a)(1) of the statute was violatedthereby.Nail's testimony with respect to Pack'sdeclaration was received without protest or claimof surprise; Respondent had a full opportunity toproduce rebuttal testimony, and did in fact litigatethematter. Further, Pack's challenged statementclearly merits characterization as closely related tospecificallegationswhich are found within thecomplaint.Casino Operations, Inc.,169 NLRB 328;New England Web, Inc.,135 NLRB 1019, 1023;Stokely-Van Camp, Inc.,130 NLRB 869, 872. I sofind.3.Contributions of assistance and supportGeneral Counsel argues that the present recordshows a clear course of conduct, chargeable toRespondent partnership, calculated to forestall thefirm's need to recognize Machinists and to providea basis for negotiation with Teamsters instead. Suchconduct-so the contention runs-went beyond amere demonstration of preference for Teamsters,and constituted both (a) statutorily forbidden sup-port for that organization and (b) proscribed inter-ference, restraint, and coercion with respect toworkers' rights.With due regard for the recordconsidered as a whole, this contention, within myview, must be considered substantiated.Though partnership management representativeshad clearly been told that Teamsters did not con-sider its previously negotiated "Service Station"contract relevant or material, with respect torepresentation for mechanics, both Krupsaw andPack tried-during July and August 1966, specifi-cally-to persuade Business RepresentativeMar-cotti that Teamsters should enroll and representCupertino center workers within that classification.(In this connection, note should be taken of Schet-ter's testimony-which Krupsaw did not deny-that, during the mechanic's May 1966 San Diegotalkwith Respondent's general manager, he hadbeen told that there would be "no union" withwhich he would have to be concerned when he re-ported to Respondent's Cupertino center.) DuringAugust and September, Operations Manager Hen-son further suggested to Schetter, several times,that he should join Teamsters. These suggestions-so I have found-clearly revealed Henson's purposeto suborn subterfuge; Schetter was solicited to seekTeamsters membership as a tire service man, whilecontinuing to do mechanic's work.Respondent's Cupertino manager, likewise, con-ceded that he had urged Schetter to join Teamsters,several times during the mechanic's first 3 months.Following Schetter's contact with Machinists Busi-nessRepresentativeArnold, Pack told Respon-dent's mechanic, so I have found, that he wishedthe latter had joined Teamsters instead.Twice,thereafter,Respondent'smanager-in ef-fect-solicited Schetter's replacement, Nail, to joinTeamsters. First, Nail was told that he would "mostlikely" have to join the union designated; sub-sequently he was requested to "talk" with a Team-sters representative whom Pack proposed to sum-mon. Finally, Pack's solicitation was buttressedwith a declaration-so I have found-that Nailwould have to join Teamsters or suffer discharge.Further, comparable solicitations were directed toSidam and Yeske, when each was successivelyhired as Schetter's and Nail's replacements.Though Sidam and Yeske were-according toPack's testimony-nominally hired as "tire menand front end mechanics" they were concededlyemployed for work comparable with that whichSchetter and Nail had done. Upon this record,there can be no doubt, therefore, that their "tire"work was expected to require, normally, service forbut a minor part of their total worktime; likeSchetter and Nail they were, primarily, hired asmechanics.With respect to Yeske, currently inRespondent's employ, Pack's testimony revealsthat-though he (Yeske) presently holds Teamstersmembership-he possesses the "same qualifica-tions"as Nail and Sidam, respectively.Well-establishedBoarddecisionaldoctrineteaches that Section 8(a)(2) and (1) is violatedwhenever employers contributeassistance or sup-port for some specific labor organization, particu-larlywhen such conduct is coupled with furtherconduct reasonably calculated to destroy themajority status of some other union claimingrepresentation rights, or when respondent firms so-licit or seek to persuade workers to join a favoredcollective-bargaining representative.Cf.PowersRegulator Company v. N.L.R.B.,355 F.2d 506(C.A. 7), enfg. 149 NLRB 1185;Hopcon, Inc.,161NLRB 31;ThurstonMotor Lines, Inc.,159 NLRB1265.The present record, which I have sum-marized,makes it more than clear that Respon-dent's management representatives provided Team-sters with statutorily proscribed assistance and sup-port through their repeatedsuggestionsthat Cuper-tino mechanics should seek and procure member-ship within that organization.Though some of these suggestions-so the recordshows-were made before Respondent's Cupertinocenter mechanics finally signed Machinists designa-tion cards, that circumstance cannot divest Respon-dent'sconduct of statutorily forbidden thrust.When management'ssuggestionsweremade,Respondent's spokesmen "well knew" that theSanta Clara County Teamsters local, with which itcurrentlymaintained contractual relations, hadforesworn whateverclaimsitcould have made torepresent automotive mechanics, contractually orwithin the scope of its conceivable trade jurisdic-tion.Thus, suggestions which realistically called GLOBAL AUTOMOTIVEENTERPRISES637for Respondent's mechanics misleadingly to claim"tirebuster" statusmerely reflect a calculatedmanagement ploy, designed to forestall their possi-ble self-organization, thereafter, within some dif-ferent group. Respondent's challenged course ofconduct, therefore, represented a contribution ofsupport,despiteTeamstersfreelydeclaredreluctance to countenance, or derive benefits fromsuch conduct's fruition. I so find.4.The dischargesa.Eugene SchetterGeneralCounsel contends that Respondentsought to transfer, and later discharged, Schetterbecause he had refused to join Teamsters, andbecause he had designated Machinists his collec-tive-bargaining representative.Further,GeneralCounsel contends that Respondent'smanagement,believing itself confronted withMachinists pre-sumptively rigid bargaining demands with respectto significant cost factors, terminated and replacedSchetter with the thought in mind that Machinistsjustificationfordemanding recognitionwouldthereby be destroyed, permitting Respondent part-nership to claim relief from any statutorily definedduty to bargain. Respondent claims, contrariwise,that Schetter was discharged, nondiscriminatorily,for "good and sufficient" cause related to his work.The record, considered in totality, fully warrantsa determination, within my view, that Respondent'sseveral presently propounded reasons for Schetter'sterminationmerit characterization as pretextual.No substantial or credible testimony has beenproffered that Respondent's mechanic was evercriticized or warned, before his discharge, regard-ing seriousdeficiencies in work performance whichcould conceivably have persuaded management todispense with his services.Nor does the record war-rant a conclusionthat specific deficiencies, charge-able to him, were mentioned when he wasseparated. (While a witness, Respondent's Cuper-tinomanager conceded that Schetter was, then,merely told, generally, that his work was notsatisfactory.) These parallel circumstances, clearly,both point, at least, toward a factual determinationthat Respondent's presently cited reasons for Schet-ter's challenged termination reflectpost factora-tionalization merely.The balance of the record-within my view-fully warrants such a determination. Considered ontheirmerits,Respondent'sseveralpresentlyproffered justifications with respect to Schetter'sdischarge clearly merit characterization as lackingin substance.Item:Reference has been made toPack's present testimony that Schetter was told,when discharged, merely that his "work" was notconsidered satisfactory. Pack's contemporaneouslywritten reportregardingthe mechanic's dischargefurther contained a statement that his "line work"had not metmanagerialstandards.The presentrecord, however, provides no support whatever forRespondent's purported judgment that thequalityof Schetter's work was substandard. With respect tomuffler and tailpipe work, Schwartz, his fellowmechanic-clearly considered by Respondent'smanagementashighly qualified and competentwithin his professional field-declared that very fewpeople could "hold a candle" to Schetter; Pack,whileawitness,himselfconceded that themechanic had done "excellent" muffler and tail-pipe work. With respect to so-called front-end andbrake work, Schetter was concededly less expert.The record shows, however, that Respondent'smanagement-which had, throughout, recognizedhis need to develop skill within these fields-hadprovided him with further training; Pack concededthat Respondent's decisionto provide such trainingnormally signified a judgment that the worker con-cerned had good potential.Consistently, the record shows that Schetter,within a relatively short time following his hire, hadreceiveda raise; this, despite Respondent's recogni-tion that, with respect to front-end and brake work,he then needed further training. While a witness,Schwartz,when queriedregardingSchetter'squalifications, declared that his front-end and brakework had been "adequate but slow" while com-menting further that he learned quickly. Respon-dent's Cupertino manager did testify that he hadreceived several customer complaints regarding thequality of Schetter's work. He did not, however,furnish particulars; nor does the record otherwiseprovide clues with respect to dates when such com-plaints were purportedly received, their nature, orthe extent to which they may have involved workwhich had to be redone. Pack's testimony withrespect thereto cannot be considered reliable, sub-stantial, or probative.By and large, this record-though it probably willnot justify a conclusion that Schetter was, in everyrespect, superlatively well qualified-certainly willnot support a determination, consistent withRespondent's seemingclaim, that his workmanshipfailed to meet reasonable standards.Item:While awitness,Packmentioned-several times-thatSchetter's general work had "slacked off" some 4or 5 months following his date of hire. Themanager's implied concession that he first began tonotice Schetter's purportedly deteriorated workduring October and November 1966, necessarilysuggeststhat he had noticed no ground for criticismbefore Schetter and Schwartz signed their Machin-istsdesignation cards. (In this regard, however,Pack's testimony lacked consistency. While declar-ing that he had not found Schetter's work subject tocriticism untilsome4 or 5 months had passed, Packconcurrently testified that he had spoken toSchetter some two or three times, possibly duringthe first 3 months of his employment,suggestingthat he should modify his manner toward customersand his purportedly sloppy work habits.) 638DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's Cupertino manager did testify thatthe firm's tire service man,BillGould, had com-plained, some three or four times, about beingrequired to help with Schetter's work, particularlyhis work on carsand various cleanup tasks. Thesecomplaints, however, were not dated; nor will therecord warrant a determination that they werecommunicated to Schetter when made. Pack'stestimony further providesno basiswhatever forconcluding thatGould would ever have beenrequested, much less permitted, to do mechanicalwork. (When this case was heard, Gould was nolonger in Respondent's employ; he had leftCalifor-niaand could not readily be produced fortestimony.Pack's recital regarding his purportedcomplaints, therefore, must be weighed without re-gard for Gould's possible corroboration or con-tradiction. Consistently with General Counsel's sug-gestion, herein, I find it difficult to believe thatRespondent's manager would have credited or re-lied on verbal reports proffered by a tire serviceman, regarding a mechanic's work,without seekingto verify those reports through direct, personal ob-servation.Pack's recital,however,revealsmore,despite the smallness of Respondent'sCupertinofacility.)With matters in this posture,Respondent'scontention that Schetter's"general"work haddeterioratedmay properly be characterized aslacking in circumstantial detail;itsuggests af-terthought merely and,within my view,merits re-jection.Respondent's proffers of specific criticism withrespect to Schetter's work,likewise,lack persuasivepower.Item:CupertinoManager Pack declaredthat Schwartz had complained some half-dozentimes regarding, (a) his fellow mechanic's failure tokeep his work area well ordered and clean, (b) thequality of Schetter's work, and (c) his failure tomaintain a steady pace while working.Once more,however, Pack's testimony provides no clue withrespect to when such complaints were made. Whilea witness,Schwartz declared,however, that hissolecomment regarding Schetter's failure to keep hiswork area clean had been made midway duringSchetter's 7-month job tenure. And the recordreflects no corroboration whatever for Pack's pur-ported recollection that Schwartz had, likewise,complained regarding the quality of Schetter's workor his purported failure to work steadily. (Schwartz,while a witness,did concede that Schetter wouldsometimes work slowly;his testimony,however,will not warrant a conclusion that he(Schwartz)had considered this a serious fault,or that com-ments regarding Schetter's pace had been made toRespondent'smanager.)Pack testified that he hadspoken to Schetter, two or three times, regardinghiswork habits. He could not, however, recalldates; nor does his testimony,with respect thereto,reveal circumstantial detail.With due regard forSchwartz' contradiction of Pack's testimony in thisregard,and Schetter'switness-chair denial that hehad been criticizedfor purportedly sloppy workhabits-which I have weighed in the balance withPack's testimonial vacillations,previously noted,and his general lack of reliability-Respondent'scontention with respect to this dischargee's pur-ported "work habit" deficiencies cannot be con-sideredpersuasive.Item:Respondent contends,finally, that Schetter's curtnesswhen dealing withcustomers contributed to Pack's judgment. Cuper-tinoManager Pack testified that he had receivedseveral customer complaints regarding Schetter'slack of courtesy, during October and November1966, and that hethenbegan to notice that themechanic was "short" withcustomers.(Elsewherewithinhistestimony,however,Respondent'smanager declared that he had cautioned Schetterregarding his attitude toward customers at leastonce during the mechanic's first 3 months. Forreasons previously noted,Schetter's denial, withrespecttothistestimony,meritscredence.)Schwartz, however, testified that Schetter's conver-sationalmanner with customers could not, really,be considered discourteous.With due regard forthecompleterecord,Respondent's lack ofspecificitywith respect to this charge-whichGeneral Counsel has fully countered with Schwartz'credible contradiction and Schetter's credible deni-al that the subject was ever mentioned-renders thepartnership'spresent reliance thereon,within myview,something less than tenable.Respondent'spresentationsuggestspossiblereliance upon two further grounds to justify Pack'spurportedly critical judgment regarding Schetter'swork.Neither specification, however, will-withinmy view-support the firm's position.Item:Packtestified that, sometime before his termination,Schetter had been requested to make a physicalcount of Respondent's locally held stock in trade,calculated to verify the firm's Cupertino inventoryrecord.When the mechanic had reported his count,Respondent'smanager had-sohe testified-declared his belief that the count was not correct.Schetter had, then, been requested to make arecount during working hours,but had refused.Pack's recital,with respect to this matter,standswithout significant dispute.With due regard for therecord, however, I am presently persuaded thatRespondent's purported reliance upon this incident,presumably to buttress its contention regarding thevalidity of Pack's discharge decision, merits rejec-tion. For one thing, the record shows that Schwartz,when requested to pursue the recount in Schetter'sstead, reached no substantially different result;hence, whatever possible justification Pack mayhave had for serious displeasure,bottomed uponSchetter's presumptive defiance, would necessarilyhave been substantially dissipated.Secondly,Pack'schronology, with respect to this matter, was vague;he dated it, merely, some 1-1/2 months beforeSchetter's San Diego training session. (Since Schet-ter's credible testimony will, in my opinion,warranta determination that he was sent to San Diego dur-ing late July, this inventory contretemps could have GLOBAL AUTOMOTIVEENTERPRISES639taken place very early during the mechanic's jobtenure.Respondent's Cupertino manager,however,recalled Schetter's San Diego training session ashaving taken place during December;thiswouldsuggest a date for Pack's inventory"incident"sometime during the October-November period.)Whatever date choice the record may warrant,there can be no doubt that Pack's presumptive dis-pleasureover Schetter'srefusal to follow hisdirection became stale long before the mechanic'schallenged discharge.Respondent's present revivalof the matter clearly reveals its mere"makeweight"character.Item:With respect to Schetter's purpor-tedly low sales record,littleneed be said. Packtestified that the mechanic had been requested, twoor three times,to increase his sales, with the lastoccasion some 1-1/2months before his discharge.And Schetter did concede receiving such a sug-gestion;he testified,however,thathissalesrecord-particularly with respect to "glass pack"mufflers-was good.Schwartz recalled that-whileSchetterwasnotaparticularlyaggressivesalesman-he did his share.Finally,Respondent'sCupertinomanager conceded-during cross-ex-amination-that Schetter did sell customers what-ever parts they might need;further,he concededthat Respondent had no readily reviewable recordsshowing sales by particular mechanics.With mat-ters in this posture,Respondent can hardly nowcontend,persuasively,thatSchetter'sdischargederived,justifiably,fromPack'spurporteddissatisfaction with his sales record.Determination may be warranted,arguendo,thatSchetterwas no paragon;paragons are rare.Nevertheless,whatever his work deficiencies mayhave been,there can be no doubt-upon thisrecord-that management did not consider themserious.General Manager Krupsaw and CupertinoManager Pack both were-so I find-reconciled totheir toleration.(GeneralManager Krupsaw, forexample,testified that,despite Pack'spurported"complaints,"he (Krupsaw)liked Schetter; hisproposal that Schetter should consider a RedwoodCity transfer derived,so he declared,from his be-lief that a change of location would "benefit" themechanic.Significantly,nevertheless,Krupsaw'sproffer to Schetter was not accompanied by anycitation of Pack's purported criticisms;nor was themechanic advised that his work performance wouldhave to improve,thereafter.)When,however,Respondent'smanagement discovered-so theythought-thatMachinistscontractnegotiatorswould,most likely,continue to press certain work-week,hours,and premium pay demands whichRespondent partnership considered oppressive,Schetter became expendable.His termination, so Ifind,represented Respondent's counter strategem;with Schetter replaced,Respondent'smanagementcould-withsomeplausibility-contendthatMachinists no longer represented a majority of thefirm'smechanics,within a proper unit for collectivebargaining.(Such a claim,presumably,could havebeenmade whether Machinists were claimingrepresentative status within the two-man Cupertinounitorwithin a three-man unit encompassingRespondent'sSan Jose and Cupertino centers.)Due regard for the record,considered in totality,thuspersuadesme that Schetter'sdischargederived,really,fromRespondent'sdesiretosidestep,through such a device, financially burden-some contract demands which-up to then-theMachinists negotiator had, seemingly,refused tomodify.Thisdetermination,substantially,restsuponseveral factors.First:We may note the so-calledtiming factor.Schetterwas discharged some 2weeks after his refusal to consider a transfer out ofMachinists-claimed Cupertino bargaining unit, andsome 10 days after General Manager Krupsawhad-so he thought-learned that Machinists work-week and premium pay demands,which he con-sidered unreasonably burdensome,might not benegotiable.(In this connection,Pack's testimonyfurther reflects a concession that hisdecisiontodischarge Schetter was reachedwithin3 or 4 daysafter General Manager Krupsaw's January 11 con-versation with Machinists business representative.)Ninedayspreviously,Respondent'sgeneralmanager had been provided with a photostatic copyof the mechanic's union designation card.Second:Respondent'spro-Teamsters,anti-Machinistsdispositionhad previously been made clearlymanifest.OperationsManager Henson had toldSchetter and Schwartz that Respondent partner-ship-should the firm find itself required to complywith Machinists several stringent contract terms-might cease doing mechanical work;BusinessRepresentative Simmons had further been told,specifically,thatRespondent'smanagement con-sidered his organization's standard contract provi-sions(with respect to hours of work,workweek,and premium pay) prohibitively burdensome, com-paredwithTeamsters comparable contractualrequirements.Third:Manager Pack's contem-poraneously stated reason for Schetter's dischargecannot be considered persuasive.Itsspeciousgenerality has previously been noted.And Respon-dent's testimonial presentation-herein-still lackscircumstantial detail,reflects chronological vague-ness, and suggests very little morethan post factorationalization.Considered in totality,Respon-dent'sseveralpresentlyproffered justificationsclearlymerit characterization as trivial;further,determination certainly seems warranty d that mostwere chronologically remote when Respondent'sCupertino manager decided upon Schetter's ter-mination.Respondent has cited no demonstrabledeficiencyinSchetter'sworkperformance,chronologically proximate to Pack's discharge deci-sion,which could conceivably have"triggered"matters.Fourth:The mechanic'sdischargewas,concededly,effectuated without any prior warning 640DECISIONSOF NATIONALLABOR RELATIONS BOARDor notice;this,despite Pack's testimonial conces-sion that his decision regarding Schetter's termina-tion had reallybeen made1week previously.Fifth:The mechanic's replacement,whom Respondent'sCupertinomanager hadconcededly hired withSchetter's termination in prospect,had no union af-filiation.Yet Pack, concededly,had told him, be-fore his scheduledstarting date at Respondent'sCupertinocenter, that he would "most likely" haveto seek Teamsters membership;this, despite Pack'snecessarily patent knowledge,fully demonstratedwithin theconfines of the presentrecord thatTeamsters would continue to disclaim representa-tive status with respect to persons hired as mechan-ics, within Santa Clara County specifically.Withmattersin this posture,determinationseems clearlywarranted,consistentwith GeneralCounsel's contention,thatRespondent'sCupertinomanagerreallydischarged Schetter because of his(Schetter's)decisiontodesignateMachinists,rather than Teamsters local, his collective-bargain-ing representative,and because Respondent part-nership, thereby,wasseeking to sidestep andforestall its statutory duty to dealwithMachinistsfurther.b.Richard NailWhen hired to replace Schetter,Nail was-so Ihave found-promptly told that he would "mostlikely"have tojoinTeamsters,and that he"should" do so;Respondent'sCupertinomanagerfurther solicitedhim to consult a Teamstersrepresentative,and subsequently threatened himwith discharge should he failor refuse to seekTeamstersmembership.Withmatters in thisposture,General Counselcontends that:Respondent's object wasobvious:to obtain areplacementfor Schetter who would join theTeamstersand thusreduce the Machinists[representation]to [one man within a two-man] unit.Whensolicitationand threat provedunavailingwithNail,hewas summarilydischargedwithout noticeor warning and was,in turn,replaced, first bySidam and thenYeske.Within his brief,counsel for Respondent contends,however,that Nail was discharged,within his 30-day trial period,because of his "completely un-satisfactory"work record.RegardingGeneralCounsel'scontention,Respondent suggests that noreliable, substantial,or probativetestimony hasbeen proferred which wouldwarrant a determina-tion thatRespondent'sCupertinomanager knew ofNail's purportedly "undisclosed intention" not toseek Teamsters membership.Therefore,upon thepresent record-soRespondent'scounsel con-tends-no "inference"would be justified thatRespondent'sCupertinomanager had, somehow,acquired such knowledge,or that Nail's terminationhad been motivatedthereby.Certainly,with respecttoNail'schallengeddischarge,General Counsel has presented no clear-cut, simplistic"open-and-shut"case.Nevertheless,with due regardfor the complete record,deter-mination seems warranted-within my view-thathis (General Counsel's) representatives have madetheir point.My conclusion,noted,rests on severalgrounds:1.The record-despiteRespondent'sdisparag-ing referenceto Nail's work record-provides morethan sufficientjustificationfor a determination thathe was a competent mechanic.Though merely 21years old whenhired,he had been doing "frontend" mechanicalwork forsome 4years.He hadsuccessfully passed Pack'spractical test, and hiswork thereafterhad favorablyimpressed Respon-dent's San Jose manager.Schwartz,when queriedwith respect to Nail'scompetence,declared himthe fastest mechanic at changing ball joints andaligning front endsthatRespondenthad ever hired;further,he termed Nail a"very satisfactory"worker.With due regard for this record,Pack'snotationonRespondent's"PersonnelChangeRequest"form-some10 daysfollowing his pre-sumptivereview of Nail'sapplicationand qualifica-tions-that he(Nail) did not have "enough" ex-perience, mustbe considered blatantly pretextual.While a witness,Pack proffered no testimony,whatever,calculatedto justifyhis seeming changeof mind,withinsuch ashort period,regarding theworth of Nail's prior work history.2.Respondent'sown testimonial presentation-takenatfacevalue-presentlyrevealsPack'sreliance upon shifting reasons for this challengeddischarge,mostof which lack recordsubstantia-tion.First:Whilea witness,he claimedthat Nailhad been discharged becauseof his January 28tardiness and unshaven appearance,and that thesereasonshad been citedwhen the mechanic was ter-minated.Within a prehearing statement,however,Pack had describedhis discharge decision as bot-tomed upon Nail's tardiness and his "non-interest"in hiswork; however, he hadclaimed,then, thatNail wastold he was being terminated"because ofhisappearance,work insufficient."The record,thus,does show Pack'sconsistentposition thatNail's January 28 tardiness had been afactor whichhadsubjectivelymotivatedhis discharge decision;Respondent'sCupertinomanager,however, standsrevealed as offering inconsistent statementswith re-gard to whether Nail's tardiness had beenverballycitedasonefactorwhich had motivated thedischarge decision.Second:While a witness, Packcontended that his prehearing statement declaringhis purportedsubjective reliance upon Nail's seem-ing "non-interest"in hiswork should not be con-sidered really inconsistentwith his testimonialstatementthat Nail's unshavenlook was one factorwhich hadsubjectivelymotivatedhis discharge. Thiscontention cannot be dismissed as lacking in plausi-bility.It is a fact,however, that Respondent'smanager-whenhe preparedRespondents person- GLOBAL AUTOMOTIVEENTERPRISES641nel change form-made no reference,whatever, tothispurportedsubjectivereasonforNail'sdischarge,despite his testimony that Nail's pre-sumptive failure to shave had beenmentionedwhenthe mechanic was terminated.Third:When queriedwith respect to hisprehearing statementthat Nailwas told he was being separated because his workwas not sufficient,Pack could not recall any defi-ciency in Nail's work which had motivated his pur-ported comment;he could only speculate that he"might have"noticed something.Significantly,Respondent's manager made notestimonialclaimthatNail'sworkwas substandard.Finally:Reference should be made to Pack's further nota-tion on Respondent'spersonnel change form re-gardingNail'sattendance record.Stipulationsproffered herein,regarding Nail's work history withRespondent partnership-with respect to his daysworked and his period of absence due to illness-reveal Pack's notations as contraryto fact. Andwell-established decisional doctrine teaches-withjudicialconcurrence-that,when a respondentfirm's proferred justifications for challenged con-duct lack both consistency and persuasive thrust,determination may well be considered warrantedthat respondent'smotivation had, really, beenderived from statutorily proscribed considerations.Cf.Shattuck Denn MiningCorp. v. N.L.R.B.,362F.2d 466, 470 (C.A. 9). Thus,Respondent'spresentation herein-with its deficiencies noted-strengthens,rather than weakens, General Coun-sel's position.3.With Pack's testimonial vacillations duly con-sidered,Nail'switness-chair recital regarding themanager's stated reason for terminating him hasbeencredited.Thatpurportedreason-themechanic'ssupposed slowness in changing balljoints-completely lacks record support;Schwartz'testimony,with respect to Nail's work,would war-rant a precisely opposite conclusion.4. In short,upon this record,Pack'sbelateddeclaration-several days thereafter-that Nail hadreally been discharged because of (a) his January28 tardiness,and (b)his unshaven look, suggeststhat,so far as Respondent'sCupertino manager isconcerned,precautionary reconsideration may wellhave been the mother of contrivance. (While a wit-ness, Nail contended that his last shave, before hereported for work January 28, had been taken thepreviousnight.Furthertestimonyhasbeenproffered which would warrant a conclusion thatNail's beard growth was, normally,both relativelyfine and slow, so that he would not,and did not,require frequent shaves.Ifind no necessity, how-ever,to determine herein how many hairs make abeard.With a workman of Nail's presumptive com-petence,discharge without prior notice or warn-ing-for such relatively trivial reasons,which wouldbe readily susceptible of remedy-strains creduli-ty.) If,asRespondent contends,Nail's unshavenlook was a factor-concomitant with his tardi-ness-whichmotivated his termination, Pack'stestimony provides no rationalization whatever forhis failure to note this "reason"when preparingRespondent's personnel form. His omission, really,suggests,contrary to Respondent's position, thatthe firm's present reliance upon Nail's purportedlypoor appearance-regardless of whether or notsuch a judgment really would have been war-ranted-derives from transparentposthocra-tionalizationmerely.These considerations, reviewed and weighedwithin the context of management's total course ofconduct,call for a conclusion that Respondent'spresently stated reasons, proffered to justify Nail'sdischarge,merit characterization as pretextual.From this conclusion,certain inferences may, legiti-mately, be derived-namely, that management's"truemotive" was a statutorily proscribed one,which Respondent partnership now desires to con-ceal.Cf.Shattuck Denn Mining Corp. v. N.L.R.B.,supra.More particularly, determination seems war-ranted, consistently with General Counsel's conten-tion, that:On the basis of the record as a whole, Respon-dent's reasons appear to be an afterthoughtdesigned to conceal the true basis for Nail'sdischarge:Respondent'sdeterminationtoremove any mechanic who would not join theTeamsters or who intended to join Machinists,inorder to defeat the Machinists' majoritystatus and evade the bargaining obligation.Reference has been made to Respondent's argu-ment that General Counsel's presentation will notsustain his contention, since the record purportedlyfails to establish that Respondent's managementhadknowledgeof Nail's decision to join Machinistswhile eschewing Teamsters membership. True, thisrecord does not contain plain, forthright testimonywarranting such a conclusion. However, several cir-cumstantialfactors,withinmy view, will, indeed,support a determination that Manager Pack may becharged with knowledge regarding Nail's purpose.First:Notwithstanding a lack of direct evidence asto Respondent's knowledge, such knowledge maybe deduced-since secrecy with respect to seriousmatters of general concern, within a small facility(consisting of one manager, two mechanics, andone tire service man), cannot realistically be main-tained-particularly when statements and conductconstitutingstatutorilyprotectedactivityhavetaken place within that small facility.MaloneKnittingCompany,152 NLRB 643, 644, fn. 2, enfd.358 F.2d 880 (C.A. 1); seeA.P.W. Products Co.,Inc.,137 NLRB 25; comparePerma Vinyl Corpora-tion,151 NLRB 1679, 1681;Wiese Plow WeldingCo.,123 NLRB 616.Second:Note should be takenthat Nail declared his purpose not to seek Team-stersmembership within a group which includedthe manager of the gasoline service station, locatedon Gemco property, directly adjacent to Respon-dent'sCupertino facility. Such a service station354-126 O-LT - 73 - pt. 1 - 42 642DECISIONSOF NATIONALLABOR RELATIONS BOARDmanager,within his own firm's organizational struc-ture,would necessarily have been Pack's hierarchi-cal"opposite"number,andmanagerial peer;frequent communication between them would benormal,and may be reasonably inferred.Third:Thefact that Schetter had failed or refused to seekTeamstersmembership had clearly come toManager Pack'sattention; he was thereafter ter-minated.Sidam's subsequent failure to join Team-sterswas, likewise,followed by his separationwithin a short time.However,Yeske, Sidam's suc-cessor, concededly complied with Pack's directiveregarding Teamsters membership;he has remainedin Respondent's hire.With matters in this posture,Nail's hurried and precipitate discharge may-inparallelfashion-be considered derived fromRespondent's presumptive knowledge or belief thathis position regarding Teamsters membership wasthe same position which Schetter had taken, andwhich Sidam subsequently-took.Fourth:When arespondent firm has been"independently" shownto have some antiunion bias, which a dischargewould gratify,deduction may be considered war-ranted that the firm's bias provided the "true"reason for a challenged termination.N.L.R.B. v.Malone Knitting Company, supra.Such a showinghas been made herein.With matters in their presentposture, therefore,I conclude and find that Nail'sJanuary 28 discharge derived,consistentlywithGeneralCounsel'scontention,from statutorilyproscribed reasons.5.Refusal to bargaina.The unit appropriate for collective bargainingGeneralCounsel contends,herein,thatallmechanics employed at Respondent'sCupertinofacility(excluding all other employees, guards, andsupervisors,as statutorily defined) constitute a unitappropriate for the purposes of collective bargain-ing.Though Respondent has noted its denial,proforma,there can be no doubt that such a "plant-wide"craft group-which also represents a residualgroup of previously unrepresented workers-con-stitutes a presumptively appropriate unit for collec-tive-bargaining purposes.Respondent'spresenta-tion provides no basis for challenging such a deter-mination.The group described-within my view-may properly be considered a workers'group ap-propriate for collective-bargaining purposes,withinthe meaning of Section 9(b) of the statute.The fact that a conceivable two-center unit-en-compassing both San Jose and Cupertino centermechanics-mightlikewisebe considered ap-propriate need give no pause.During their negotia-tions(which,within my view, never passed beyonda preliminary stage)the parties seem to have beendiscussing and considering a contract which wouldcovermechanicsatbothcenters.However,Machinists initial bargaining demand-recapitu-lated within its counsel's January 26, 1967, letter-requested recognition merely for the firm'sCuper-tino mechanics.And General Counsel's complaintherein,similarly, limits the group which Machinistspresently claims to represent.With matters in thisposture,the fact that a two-center unit mightlikewise be deemed appropriate cannot precludethe determination herein made.b.Machinists representative statusTherecanbenodoubt thatMachinistsrepresented all of Respondent'sCupertino centermechanics(Schwartz and Schetter)following theirOctober 5,1966, execution of membership applica-tions and designation cards; likewise, there can beno doubt that Machinists continued to be thosemechanics'majorityrepresentativethereafter,throughout the period of negotiation which fol-lowed.Respondent partnership-despite its presentpro formadenial-never really proffered a timelychallengeregardingMachinistsrepresentationclaims.During their December 1, 1966, conversa-tion,General Partner Ratner raised no questionwith Business Representative Simmons regardinghis organization's representative status.The recordfurther warrants a determination that,during hisseveral subsequent telephone conversations withMachinistsbusinessrepresentative,GeneralManager Krupsaw conceded that organization'srepresentation claims.The present record, there-fore, can provide no justification whatever for aclaim that Respondent's management held anygood-faithdoubt regardingMachinistsmajoritystatus.(Krupsaw's request,during their January 11telephone conversation, that Simmons send himphotostatic copies of designation cards signed byRespondent'sCupertino centermechanicsmayreflect a belated try to determine whether somebasismightbe found for challenging ComplainantUnion'sclaim.Respondent's failure to raise anyquestion previously,however,clearlyundercutswhatever contention Respondent might presentlywish to make that-by January 11 particularly-grounds for good-faith doubt had developed.) Withmatters in their present posture, I conclude andfind that,since on or about October 5, 1966, and atall times thereafter,Machinists was entitled, andremains entitled,to claim recognition as the exclu-siverepresentativeofRespondent'sCupertinocenter mechanics.c.The refusal to bargainThe record herein clearly reveals that collective-bargaining negotiations,bottomed upon Machiniststelephonically proffered demand, were commencedbetween Respondent'sand Complainant Union'srepresentatives.Some discussion-which I havefound preliminary merely-took place during aDecember 1 meeting between Business Representa-tive Simmons and General Partner Ratner, func-tioning in Respondent'sbehalf.The fact that this GLOBAL AUTOMOTIVEENTERPRISESdiscussion concerned a limited numberof contrac-tual proposals-with respect to which Respondent'smanagementfeltparticularly perturbed-providesno basis for challenging their significance.Follow-ing a month's hiatus-forwhich, presently, respon-sibilityneed not be determined-negotiationsresumed,throughatelephoneconversationbetweenMachinists business representative andRespondent's general manager.Their January11discussion,previously noted,clearly persuaded General Manager Krupsaw thatMachinists bargaining posture,regarding its chal-lenged workweek, hours of work, and premium payproposals,might not be modifiable through negotia-tions.Respondent'smanagement,however, makesno contention-presently-thatthisJanuary 11conversation produced a full-fledged bargaining im-passe;nor, upon the present record,would such adetermination be warranted.Despite this, Respon-dent'smanagement-possibly fearful of burden-some consequences,should Machinists prove stub-born with respect to these contractual proposals-sought escape from any further bargaining obliga-tion through a course of conduct calculated to de-feat Machinists majority status.The fact that Machinists representative did not,thereafter,specificallyrequestfurthernegotia-tions-or that General Manager Krupsaw did not,thereafter, specificallyrefuseto continue negotia-tions-cannot be considered consequential. TheJanuary 26 letter fromMachinists counsel-re-gardlessof its factual premises-clearlyputRespondent on notice that the labor organizationdid not consider Schetter's discharge sufficient toundermine itsmajorityrepresentativestatus.Respondent counsel's January 30 reply,however,declaredmanagement's "belief" that no "propersituation for bargaining"then existed.That such adeclaration,realisticallyviewed,constitutedarefusal to bargain further can hardly be gainsaid. Iso find. However,Respondent's position-since itmust necessarily have been bottomed upon Schet-ter's discharge and successive replacement with twononunion mechanics before January 30-cannot beconsidered, upon the present record, well founded.Discriminatory discharges calculated to destroy amajority representative's status cannot wipe out arespondent firm's statutory duty to meet and bar-gain in good faith.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondent set forth in sectionIII, above,occurring in connection with the opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDY643Since I have found that Respondent engaged andcontinues to engage in unfair labor practices, I shallrecommend that it be ordered to cease and desisttherefrom, and to take certain affirmative action,including the posting of appropriate notices,designed to effectuate the policies of the Act.Specifically,conclusionshave been reached,herein, that Respondent's management spokesmentold various Cupertino center mechanics that theirprospect for continued work would be jeopardizedshould they fail or refuse to join Teamsters, or per-sist in their determination to designate Machiniststheir collective-bargaining representative. Likewise,determination has been made that Respondent'sspokesmen contributed unlawful support to Team-sters,through repeatedsuggestionsthatworkerswithin the job classification with which this case isconcerned should join the designated organization,despite its consistent disclaimers regarding theirrepresentation. Since the conduct thus chargeabletoRespondent'smanagement clearly constitutesstatutorily proscribed interference, restraint, andcoercion, and reflects a contribution of support forTeamsters violative of law, my recommendationwill be that Respondent be directed to cease anddesist therefrom.Further, since I have found that Respondent vio-lated Section 8(a)(1) and (3) of the statute whenSchetter and Nail were successively discharged,because of their participation in statutorily pro-tected conduct, my recommendation will be thatRespondent be required to offer both of these work-ers immediate and full reinstatement to theirformerorsubstantiallyequivalentpositions,without prejudice to their seniority or other rightsand privileges, dismissing-should that prove neces-sary-any replacement worker or workers sub-sequently hired. (Respondent's Cupertino center,when these statutorily proscribed discharges tookplace,maintained a total crew complement whichencompassedno more than twomechanics. Theremay be a possibility, therefore, that Schetter's rein-statement, presently, would provide Respondent,there, with a fully staffed mechanical department.If so,Respondent could not properly be required togiveNail, the second discriminatee, concurrentreinstatement-since he had been hired merely asSchetter's replacement, following the latter's dis-criminatory discharge-unless Respondent can beshown to havethree or moremechanics working,presently,within the Cupertino center.Withoutsuch a showing,this Board, presumably, could donothing more-with its limited remedial powers-than require Respondent to place Nail's name onthe preferential hiring list, thus providing him withsome prospect of future work, within the Cupertinocenteror some other Bay Area facilitywhichRespondent currently maintains. Such will be myrecommendation.) It will be recommended, further, 644DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Respondent be required to make each of theseworkers whole for any loss of pay he may have suf-fered as aresultof the discrimination practicedagainst him,by the payment to each of a sum ofmoney equal to that which he would normally haveearned as wagesfrom the date of his discriminatorydischarge to the date of his reinstatement, or thedate of hisplacementon Respondent's preferentialhiring list,less his net earningsduring such period.The backpay due each worker named should becomputed on a quarterlybasis,pursuant to the for-mula which the Board now utilizes. F.W.Wool-worth Company,90 NLRB 289, 291-294;N.L.R.B.v.The Seven-Up Bottling Company of Miami,Florida, Inc.,344 U.S. 344, ff. And Respondent'sobligation in this respect should include the obliga-tion to pay interest on whatever backpay may befound due the workers designated, computed at therate of 6 percent per year, consistently with the pol-icy which the Board now follows. SeeIsis Plumbing& Heating Co.,138 NLRB 716, in this connection.My determination has been noted, previously,thatRespondent's course of conduct reflects arefusal to bargain in good faith with Machinistsherein. My final recommendation, therefore, will bethat Respondent be required to bargain collective-ly, upon request, with the organization designated,and, if an understanding is reached, embody suchunderstanding in a signed agreement.CONCLUSIONS OF LAWin the light of the foregoing findings of fact, andupon the entire record in this case, I make the fol-lowing conclusions of law:1.Lawrence Cantor, Eddie Cantor, Fritz A.Nachant, Mark Ratner, David A. Block, and DavidKrupsaw, co-partners, d/b/a Global Automotive En-terprises, designated as Respondent herein, con-stitute an employer within the meaning of Section2(2) of the Act, engaged in commerce and businessactivities which affect commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Association of Machinists andAerospace Workers, AFL-CIO, District Lodge No.93, and Teamsters Automotive Workers Union,Local No. 576, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica are labor organizations within the meaning.of Section 2(5) of the Act which represent certainof Respondent'sworkers for collective-bargainingpurposes.3.Respondent'smanagementspokesmen-through threats, directed to Cupertino centermechanics, that they would run the risk ofdischarge or diminished work prospects should theyfailor refuse to join Teamsters,or persist indesignatingMachinists their collective-bargainingrepresentative-have interferedwith,restrained,and coerced employees in their exercise of rightsstatutorily guaranteed. Thereby Respondent did en-gage in and has continued to engage in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and (7) of the Act.4.Respondent'smanagementspokesmen-byurging and soliciting Cupertino center mechanics tojoinTeamsters,despiteconsistentdisclaimersproffered by representatives of that labor organiza-tion regarding their contractual representation ofworkers within the job classification designated-have interferedwith,restrained,and coercedRespondent's employees in their exercise of rightsstatutorilyguaranteed and contributed unlawfulsupport to the labor organization named. Thereby,Respondent did engage in and has continued to en-gage in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1) and (2) and2(6) and (7) of the Act.5.By discriminating with regard to the hire andjob tenure of Eugene Schetter and Richard Nailbecause of their demonstrated support for Machin-ists, or their failure or refusal to join Teamsters pur-suant to Respondent's request, while its manage-ment pursued a course of conduct reasonably cal-culated to interfere with, restrain, and coerce theseworkers, together with others, in their exercise ofstatutorily guaranteed rights, Respondent did en-gage in and continues to engage in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(1) and (3) and 2(6) and (7) of theAct.6.All mechanics employed by Respondent at itsCupertino,California,operation,excludingallother employees, guards, and supervisors as definedin the Act, constitutea unitappropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.7.At all times material herein, subsequent toOctober 5, 1967, Machinists has been entitled torecognitionas the exclusive representative ofRespondent's Cupertino center workers within theunit described above, pursuant to the provisions ofSection 9(a) of the Act, for the purpose of collec-tive bargaining with respect to rates of pay, wages,hours of work, and otherterms andconditions ofemployment.8.By its refusal to recognize or bargain withMachinists on January 21, 1967, or thereafter,Respondent has engaged in and continues to en-gagein unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1) and (5) and2(6) and (7) of the Act.RECOMMENDED ORDERUpon these findings of fact and conclusions oflaw, and upon the entire record in the case, it isrecommended that the Board, pursuant to Section10(c) of the National Labor Relations Act, asamended, order that Respondent, Global Automo-tive Enterprises,its copartners, agents, successors,and assigns,shall: GLOBAL AUTOMOTIVEENTERPRISES1.Cease and desist from:(a) Threateningworkerswithdischargeorprospective losses of work because of their applica-tion for membership in, or their demonstration ofsupport for,InternationalAssociation of Machinistsand Aerospace Workers, AFL-CIO, District LodgeNo. 93, or any other labor organization, or theirfailure or refusal to seek membership with someother labor organization.(b)Urging or soliciting workers to seek mem-bershipwithTeamstersAutomotiveWorkersUnion, Local No. 576, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, or any other labor organi-zation.(c)Discouragingmembership in InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, District Lodge No. 93, or any otherlabor organization,by dischargingworkers or bydiscriminating in any other mannerwith respect totheir hire or tenure of employment, or any term orconditionoftheiremployment,exceptasauthorized under Section8(a)(3) of the Act.(d) Refusing to bargain with International As-sociation of Machinists and Aerospace Workers,AFL-CIO, District Lodge No. 93, as the exclusiverepresentative of all mechanics at Respondent's Cu-pertino, California, operation, exclusive of all otheremployees, guards, and supervisors as defined inthe Act.(e) Interfering with, restraining, or coercing em-ployees, in any like or related manner, in connec-tion with their exercise of the right to self-organiza-tion, to form labor organizations, to join or assistInternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, District Lodge No.93, or any other labor organization, to bargain col-lectively through representatives of their own freechoice, and toengage inother concerted activitiesfor the purpose of collective bargaining or othermutualaid or protection, or to refrain from any orall such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Offer Eugene Schetter and Richard Nail im-mediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole for any pay losses which theymay have suffered by reason of the discriminationpracticedagainst them,consistentlywith therequirements and subject to the qualifications setforth within "The Remedy" section of this Deci-sion.(b)Notify Eugene Schetter and Richard Nail, ifpresentlyserving intheArmed Forces of theUnited States, of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act,as amended,after discharge from theArmed Forces.645(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d)Upon request, bargain collectively in goodfaithwith International Association of Machinistsand Aerospace Workers, AFL-CIO, District LodgeNo. 93, as the exclusive representative of allRespondent's employees within the unit found ap-propriate herein for the purpose of collective bar-gainingwith respect to rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment and, if an understanding is reached, em-body such understanding in a signed agreement.(e) Post at its place of business in Cupertino,California, copies of the attached notice marked"Appendix. "I Copies of said notice, to be furnishedby the Regional Director for Region 20, after beingduly signed by a representative of Respondent part-nership, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 20,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith .2' In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrder isenforced by a decree of a United StatesCourt of Appeals, the words"a Decree ofthe UnitedStatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."' In the event that this RecommendedOrder is adopted bythe Board,this provision shall be modified to read- "Notify saidRegional Director, inwriting,within 10 days fromthe date ofthisOrder,what steps Respondenthas takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Ex-aminer of the NationalLaborRelations Board andin order to effectuate the policies of the NationalLabor Relations Act, as amended,we hereby notifyour employees that:WE WILL NOTthreaten our employees withdischarge or possible work loss because theyhave applied for membership in InternationalAssociationofMachinists and AerospaceWorkers,AFL-CIO,District LodgeNo. 93, orbecause they have declared their support ofthat organization,or because they have failed 646DECISIONSOF NATIONALLABOR RELATIONS BOARDor refused to seek membership with someother labor organization.WE WILL NOT urge or solicitmechanics inour employ to seek membership with Team-stersAutomotiveWorkers Union, Local No.576, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any otherlabor organization.WE WILL NOTdiscourage membership in In-ternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, District LodgeNo. 93, or any other labororganization, bydischargingemployees or bydiscriminating inany othermannerwith respect to their hire ortenure of employment or anytermor conditionof their employment, except as authorizedunder Section 8(a)(3) of the Act.WE WILL NOTrefuse to bargain with Interna-tionalAssociationofMachinistsandAerospace Workers, AFL-CIO, District LodgeNo. 93, as the exclusiverepresentative of allmechanicsat our Cupertino, California,center.WE WILL NOT interfere with,restrain,orcoerce our employees, in any likeor relatedmanner,in their exercise of rights guaranteedby Section 7 of the Act.WE WILLoffer Eugene Schetter and RichardNail immediate and full reinstatement to theirformer positions or substantially equivalentpositions,without prejudice to theirseniorityor other rights and privileges,and we will makethem wholefor anypay lossesthey may havesuffered byreason of the discrimination prac-ticed against them.WE WILL,upon request,bargaincollectivelyin good faith with International Association ofMachinistsandAerospaceWorkers,AFL-CIO,DistrictLodge No.93, as the exclu-sive representative of our Cupertino centermechanics and, if an understanding is reached,embody such understanding in a signed agree-ment.GLOBAL AUTOMOTIVEENTERPRISES(Employer)DatedBy(Representative) (Title)Note:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordancewiththe SelectiveService Act and the Universal Military Training andService Act,as amended,after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced,or covered by any other material.If employees have any question concerning thisnotice or compliancewithits provisions,they maycommunicatedirectlywith theBoard'sRegionalOffice, 13050 Federal Building, 450 Golden GateAvenue,Box 36047,San Francisco,California94102, Telephone 556-0335.